Title: To Benjamin Franklin from William Gordon, 6[–25] October 1777
From: Gordon, William
To: Franklin, Benjamin



My dear Sir
Oct 6[–25]. 1777.
I wrote you lately by the way of Holland, and sent to the care of Mr. Sowden three anniversary sermons designed for Your Self, Mr. Deane and Mr. Lee. Hope you will receive them, but for fear lest it should be otherwise have sent three more on the same service. Pray you to forward Mr. Parker and Mr. Field’s letters by the first post to London; and Mr. Jonathan Tabor’s by the first post for Holland, as the early recipt of it may be of considerable consequence. You will have from others all the particular news: so that I shall only say, that our military affairs are in my apprehension in a promising way. I do not think that GB will reduce us this year, and if not this year, there will be less and less likelihood of it every year. Wishing that you may have much good news accompanying packet, and that you may live to see and enjoy the establishment of our Independency, I remain with much esteem your sincere friend
William Gordon

The packet for Mr. Welch I wish to remain till it can be sent without putting him to any great expence: a safe opportunity by some private hand will likely offer soon after its being recd.



Oct 25.
The vessel not going so soon as expected I have now to congratulate you upon the great and important news that the express will bring you. God hath indeed done great things for us, and exceeded our most sanguine wishes. This event will I trust bring GB to her senses, unless her ruin is determined, which I apprehend will be rather a disadvantage to the American Continent. Mr. Austin being appointed to carry the dispatches I shall give my letters for Mr. Tabor and the Revd. Mr. Sowden, to his care, together with those for Mr. Field and Mr. Parker. Mr. Sowden has but wrote to day.

 
Addressed: To / The Honle Dr Franklin / The Honle Silas Deane Esqr / or The Honle Arthur Lee Esqr
Notation: W. Gordon
